DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 12/06/2019. 
The Examiner acknowledges the preliminary amendment filed on 12/06/2019 in which claim amendments were submitted. 
Claims 1-13 and 15 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 12/06/2019 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 recites a “computer software which when executed by a computer, causes the computer to carry out the method of claim 13.” The claim fails to define any structure or hardware. Accordingly, the recited claim is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.




AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2015/0208138 A1 to Oguchi. 


Regarding Claim 1, and similarly recited Claims 13, 14, and 15, (Original) Oguchi discloses a player identification system (figs. 1, 17 block 20, [0035] discloses a baseball footage metadata generation device 20) for identifying players from recorded video content, the system comprising: 

a player name identification unit operable to identify player names in one or more analysed frames of the video content (fig. 1, block 26 third detection section, [0051] discloses the third detection section 26 detects player identification data; [0006] discloses identifying the displayed player name as the name of the batter; [0051] discloses frames corresponding to the segment representing the start of the plate appearance as detected by the second detection section 24); and 
a data generation unit operable to generate data relating to the video in dependence upon one or more identified player names (fig. 1, block 28 generation section; figs. 10, 17, [0057] discloses the generation section 28 generates metadata that associates player identification data that the third detection section 26 detected to correspond to a segment representing a plate appearance to that segment representing the plate appearance). 

Regarding Claim 2, (Original) Oguchi discloses a system according to claim 1, wherein the recorded video content is a recording of a video game being played by one or more players (figs. 16-18).  

Regarding Claim 3, (Original) Oguchi discloses a system according to claim 1, wherein the player name identification unit is operable to perform an optical character recognition process on one or more regions of one or more of the analysed frames of video content and to identify one or more strings of characters recognised using the optical character recognition process as being player names ([0052] discloses the third detection section 26 extracts character data by performing character recognition processing on the whole or a portion of the corresponding frames).  

Regarding Claim 4, (Original) Oguchi discloses a system according to claim 3, wherein the one or more regions are selected in dependence upon the content of the video content ([0052]).  

Regarding Claim 5, (Original) Oguchi discloses a system according to claim 1, the player name identification unit is operable to use a machine learning algorithm to identify player names ([0053]).  

Regarding Claim 6, (Original) Oguchi discloses a system according to claim 3, wherein strings of characters may be recognised as candidates for player names based upon one or more of: 
whether the string of characters forms a complete sentence; 
the number of characters included in the string of characters; 
the identity of characters included in the string of characters (figs. 2, 7 overlay 80; [0052]-[0053]); 
the font used to display the string of characters; 
the location of the string of characters in the one or more frames of video content;  3Atty Docket No.: 545-806 
an association with another generic or specific key phrase or character string; and 
the duration for which the string of characters is displayed in the video content.  

Regarding Claim 7, (Original) Oguchi discloses a system according to claim 5, wherein identified strings of characters are compared to a database of player profiles to identify a corresponding player profile for the identified player name (fig. 1 block 30 batter list; [0052]-[0054] discloses when the extracted character data matches player identification data registered in the batter list 30, the third detection section 26 detects the matched player identification data).


Regarding Claim 8, (Original) Oguchi discloses a system according to claim 7, wherein a reduced database of player profiles is used for comparison in accordance with information about the video content and/or player profiles (fig. 1 block 30 batter list; [0052]-[0054] discloses when the extracted character data matches player identification data registered in the batter list 30, the third detection section 26 detects the matched player identification data).  

Regarding Claim 9, (Original) Oguchi discloses a system according to claim 1 comprising a video content source identification unit operable to identify a source application from which the video content is generated ([0006], fig. 10, [0055]).  

Regarding Claim 10, (Original) Oguchi discloses a system according to claim 1, wherein the generated data is used to associate the video content with an identified player's player profile ([0052]-[0055]).  

Regarding Claim 11, (Original) Oguchi discloses a system according to claim 1, wherein the generated data is associated with the video content as metadata (figs. 14, step S36; [0080]).  

Regarding Clam 12, (Original) Oguchi discloses a system according to claim 1, wherein the generated data is indicative of an identified player's identity and/or performance ([0006] discloses identifying the displayed player’s name).  



Conclusion
Claims 1-13 and 15 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715